DETAILED SECOND ADVISORY ACTION

Claim Status
Claims 1-3, 5, 7-11, 13-14, 16-24 remain/s pending.
Claims 1-3, 5, 7-11, 13-14, 16-24 remain/s rejected.
Claims 4, 6, 12, 15 remain/s previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 20 remain/s rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 20 is vague and indefinite because the confusing use of the term “comprising” in the phrase “ball clay, or anhydrous (calcined) kandite clay comprising metakaolin” makes it unclear whether the “anhydrous (calcined) kandite clay” member of the Markush group is required to contain “metakaolin” or whether “metakaolin” is a separate member of the Markush group, (e.g., as indicated in new claims 23-24).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-11, 13, 16-21, 23-24 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	URSCHELER ET AL (US 2004/0121079),
	in view of JP 2007-215693 (KAWAMUKAI-JP ‘593),
	and in view of JP 2000-303386 (KOGA-JP ‘386),
	and in view of EP 0 868 363 B1 (BERLIN-EP ‘363),
	as stated in detail in the previous Advisory Action mailed 05/09/2022.

*      *      *

Claims 1-3, 5, 7-11, 13-14, 16-24 remain/s is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/164646 (O’NEILL-WO ‘646), which incorporates WO 2004/061014 (PRUETT-WO ‘014) in its entirety by reference,
	and in view of EP 0 868 363 B1 (BERLIN-EP ‘363),
	as stated in detailed in the previous Advisory Action mailed 05/09/2022.


Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that claim 20 is sufficiently clear as amended.  However, while the Claim Amendments filed 07/25/2022 correct several obvious typographical errors, said Claim Amendments do not address the remaining issue with claim 20 -- i.e., regarding the confusing use of the term “comprising” in the phrase “ball clay, or anhydrous (calcined) kandite clay comprising metakaolin”, as discussed in detail above.
 	(B) Applicant maintains their arguments with respect to the rejections under 35 U.S.C 103 in the Final Office Action mailed 01/26/2022 and the Advisory Action mailed 05/09/2022.
 	In turn, the Examiner maintains that Applicant’s arguments are unpersuasive for the reasons discussed in detail in the Advisory Action mailed 05/09/2022. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 1, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787